Order entered March 8, 2018




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-17-00169-CR

                               MANUEL FINO, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 7
                                Dallas County, Texas
                        Trial Court Cause No. F16-30419-Y

                                        ORDER
      Before the Court is the State’s March 6, 2018 second motion to extend time to file its

brief. We GRANT the motion and ORDER the State’s brief due on or before March 12, 2018.


                                                   /s/   CRAIG STODDART
                                                         JUSTICE